Citation Nr: 1724652	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-24 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to August 1, 2016.

2.  Entitlement to service connection for residuals of a barbed wire injury.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and E. W.


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 1999 and an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
 
In March 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
In an August 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted entitlement to a TDIU, effective August 1, 2016.  As the effective date did not satisfy the appeal in full, the issue remains on appeal and has been characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).

The July 1999 rating decision denied entitlement to service connection for residuals of barbed wire injury and entitlement to service connection for migraine headaches.  The Veteran filed a timely notice of disagreement in August 1999.  The filing of a notice of disagreement triggers the appellate process and the issues are listed on the title page of this decision.       

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Migraine Headaches and Residuals of Barbed Wire Injury

In a July 1999 rating decision, the AOJ denied the Veteran's claims for entitlement to service connection for residuals of barbed wire injury and entitlement to service connection for migraine headaches.  In August 1999 the Veteran submitted a written Notice of Disagreement.  The record does not indicate that a Statement of the Case has been issued.  The filing of a Notice of Disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Remand is therefore required for these issues so that the Veteran may be issued a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

TDIU

The claim for a TDIU is inextricably intertwined with the claims for entitlement to service connection for residuals of barbed wire injury and entitlement to service connection for migraine headaches and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative a statement of the case with respect to the issues of entitlement to service connection for residuals of barbed wire injury and entitlement to service connection for migraine headaches, pursuant to a notice of disagreement received in August 1999 as to a July 1999 rating decision.  The Veteran should be informed that he must file a timely substantive appeal to perfect an appeal to the Board of the July 1999 rating decision as to these issues.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (b) (2016).  

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether entitlement to a TDIU, prior to August 1, 2016, may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.    

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

